DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument filed July 5th 2022 with respect to the USC103 rejection have been fully considered but they are not persuasive.

Applicant asserts that the claimed invention is not taught entirely by the prior art references. The examiner respectfully disagrees with this based on the teachings from Gallagher that discloses a processor in communication with the vehicle transceiver and programmed to output graphical images indicative of lane markers on a road to the display utilizing at least the driving path data and Kang that discloses a method for identifying a driving lane extracts a road marking from an input image to identify a driving lane of a vehicle based on a relative location of the driving lane in the multi-virtual lane. The applicant specifically asserts that the prior art reference does not teach the feature of providing a virtual path as an actual driving path. The teachings from Gallagher and Kang discloses the provision of a virtual path as an actual driving path. See Gallagher, Col. 7, lines 19-21 that describes the provision of a virtual path as an actual driving path. See also Gallagher, Col. 3, lines 21-31 that describes the sensors and how the sensors are configured to obtain distance related to a distance between a vehicle and an object. See also Gallagher, Col. 3, lines 50-59 that specifically describes the forward radar sensor which may be able to detect and classify objects in front of a vehicle and by doing so, it may be able to obtain a driving path that is free of obstacles to be used as an actual driving path while maintaining the requirements of the vehicle safety system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher (US 10595176) in view of Kang (US 20190095722)

	Regarding claim 1, Gallagher teaches an electronic device comprising: a sensing device selected from a group including a radar and a lidar and installed in a vehicle to have a sensing zone directed to outside of the vehicle, the sensing device configured to obtain sensing data about an object; (See Gallagher, Col 3, lines 3-12 that describe the system sensors and usage for detecting information about the surrounding of the vehicle) an image obtainer installed in the vehicle to have a field of view directed to the outside of the vehicle, the sensing device configured to obtain image data; (See Gallagher Col. 4, lines 14-26 that describe the camera mounted to collect imagery data of the environment in front of the vehicle and monitoring the conditions ahead of the vehicle) and a controller including at least one processor configured to process the sensing data obtained by the sensing device and the image data obtained by the image obtainer, (See Gallagher, Col. 3, lines 3-9 that describe the controller processing data from the sensors). Gallagher does not specifically teach wherein the controller generates a first virtual driving path and a second virtual driving path based on the sensing data and the image data, and when a first boundary of the first virtual driving path and a second boundary of the second virtual driving path are located at different positions, provides a virtual driving path having a boundary closest to the vehicle between the first virtual driving path and the second virtual driving path as an actual driving path and wherein the sensing device obtains distance data related to a distance between the vehicle and the object. (See Gallagher, Col 3, lines 21-25 that describe the sensing device obtaining the distance between the host vehicle and an obstacle.)

However, Kang discloses an apparatus for identifying a driving lane extracts a road marking from an input image and generating a multi-virtual lane using the road marking and a segmentation image and identifying a driving lane of a vehicle based on a relative location of the driving lane in the multi-virtual lane. The apparatus teaches wherein the controller generates a first virtual driving path and a second virtual driving path based on the sensing data and the image data, and when a first boundary of the first virtual driving path and a second boundary of the second virtual driving path are located at different positions, (Kang [0035] “a sensor configured to capture an image in front of a vehicle, and a processor configured to generate a segmentation image by segmenting the image into portions corresponding to objects included in the input image, identify a left lane boundary line and a right lane boundary line from the image, generate virtual lines based on fitting the left lane boundary line and the right lane boundary line in the segmentation image, generate a multi-virtual lane based on arranging the virtual lines in parallel on at equidistant intervals in the segmentation image”.) provides a virtual driving path having a boundary closest to the vehicle between the first virtual driving path and the second virtual driving path as an actual driving path. (Kang [0096] “the driving lane identifying apparatus identifies a driving lane by determining a relative location of the driving lane on the road based on the number of the lanes of the multi-virtual lane that is determined in operation 410. The driving lane identifying apparatus may determine the relative location of the driving lane of a vehicle on the road by counting the number of the lanes of the multi-virtual lane starting from one in a left or right boundary of the multi-virtual lane, and determining which of the lanes the driving lane corresponds to”.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system of Gallagher with the learnings from Kang to provide to a vehicle, the safest driving path by making the selection of the boundary with the lowest risk based on boundary and obstacle data received from the vehicle sensors.

	Regarding claim 3, Gallagher as modified by Kang teaches the electronic device of claim 1, wherein the controller determines a boundary of at least one of the first virtual driving path and the second virtual driving path based on two lane lines adjacent to the vehicle. (Kang [0028] “a processor configured to extract a road marking from the input image, to obtain a segmentation image by segmenting the input image into objects included in the input image based on a semantic unit, to generate a multi-virtual lane using the road marking and the segmentation image, and to identify a driving lane of a vehicle based on a relative location in the multi-virtual lane”.)

	Regarding claim 4, Gallagher as modified by Kang teaches the electronic device of claim 1, wherein the controller determines a boundary of at least one of the first virtual driving path and the second virtual driving path based on a lane line adjacent to the vehicle and an object opposite to the lane line. (Kang [0035] “a processor configured to generate a segmentation image by segmenting the image into portions corresponding to objects included in the input image, identify a left lane boundary line and a right lane boundary line from the image, generate virtual lines based on fitting the left lane boundary line and the right lane boundary line in the segmentation image, generate a multi-virtual lane based on arranging the virtual lines in parallel on at equidistant intervals in the segmentation image, and determine a number of lanes of the multi-virtual lane based on whether the multi-virtual lane corresponds to a road object in the segmentation image, and identify a driving lane of the vehicle based on a relative location of the driving lane among the determined number of the lanes of the multi-virtual lane”.)

	Regarding claim 5, Gallagher as modified by Kang teaches the electronic device of claim 1, wherein the controller determines a boundary of at least one of the first virtual driving path and the second virtual driving path based on a preset value. (Kang [0031] “The processor may be configured to determine a number of lanes of the multi-virtual lane based on whether the multi-virtual lane corresponds to a road component in the segmentation image, and identify the driving lane by determining a relative location of the driving lane on a road on which the vehicle may be traveling based on the number of the lanes of the multi-virtual lane”.)

	Regarding claim 6, Gallagher as modified by Kang teaches the electronic device of claim 1, further comprising a position information obtainer configured to obtain position data including a position of the vehicle and map information of the position of the vehicle.  (See Gallagher, Col. 4, lines 33-43 that describe the GPS and map information details of the vehicle.)

	Regarding claim 7, Gallagher as modified by Kang teaches the electronic device of claim 6, wherein the controller compares a third virtual driving path based on the position data with the actual driving path, and as a result of the comparison that a boundary of the actual driving path is provided inward of a boundary of the third virtual driving path, provides the actual driving path. (Kang [0120] “The driving lane identifying apparatus identifies the driving lane of the vehicle by determining the portion of the lanes on the road the multi-virtual lane 830 indicates, for example, a four lane portion from the left road boundary portion of the road. Here, the driving lane identifying apparatus identifies a relative location of the driving lane as a second lane on the five-lane road because the vehicle is on a second lane of the multi-virtual lane 830 indicating the four lanes from the left road boundary portion of the five-lane road”. See also Kang [0153] “based on a number of lanes of a multi-virtual lane and/or a number of lanes on a road on which a vehicle is traveling, the driving lane identifying apparatus identifies a driving lane of the vehicle by determining which lane the driving lane corresponds to starting from a left or right boundary of the road”.)

	Regarding claim 8, Gallagher as modified by Kang teaches the electronic device of claim 7, wherein the position data includes the third virtual driving path generated based on data received from a vehicle-to- everything (V2X) server. (See Gallagher, Col. 5, lines 31-38 and Col. 7, lines 62-67 that describe receiving data from the V2X server.) 

Regarding claims 9-16, the claims are directed toward a method that is configured to the electronic device as claimed in claims 1-8. The cited portions of Gallagher & Kang used in rejection of claims 1-8 discloses where the electronic device performs the method as recited in claims 9-16. Therefore claims 9-16 are rejected under the same rational as claims 1-8.

Regarding claim 17, the claim is directed toward a vehicle that is configured to the electronic device as claimed in claim 1. The cited portions of Gallagher & Kang used in rejection of claim 1 discloses where the electronic device is configured to the vehicle as recited in claim 17. Therefore claim 17 is rejected under the same rational as claim 1.

Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward a control method of determining virtual vehicle boundary and vehicle providing the control method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B     
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661